                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 GREG L. ANDERSON,                               §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §        CIVIL ACTION NO. 3:19-CV-0778-B
                                                 §
 EASTERN ASSET SERVICES, LLC,                    §
                                                 §
      Defendant.                                 §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Greg L. Anderson’s Motion for Default Judgment (Doc. 12), filed

May 9, 2019. For the reasons discussed below, the Court GRANTS in part and DENIES in part

Anderson’s Motion.

                                                     I.

                                         BACKGROUND

         This is a Fair Debt Collection Practices Act (FDCPA) suit. On March 29, 2019, Anderson

filed a complaint against Eastern Asset Services, LLC (EAS), alleging that EAS violated the FDCPA

by informing a third party of Anderson’s debt and falsely suggesting Anderson could be arrested for

nonpayment of an outstanding debt owed to ACE Loan Company. Doc. 1, Compl., ¶¶ 9–10, 12–14.

Specifically, Anderson alleges EAS called Anderson’s son on March 11, 2019, to collect on behalf

of ACE. Id. ¶ 12. During the call EAS’s representative, Bethany, allegedly relayed information

regarding Anderson’s debt and included that EAS suspected fraud in connection with the debt. Id.

¶ 13. As instructed by Bethany, Anderson’s son relayed the information to Anderson who then called

Bethany. Id. ¶¶ 14–15. Bethany accused Anderson of fraud against ACE and stated that Anderson

                                                 -1-
could go to jail unless he paid the debt. Id. ¶ 16. Anderson agreed to make a $65 payment towards

the debt and to continue making these payments. Id. ¶¶ 17–18. Defendant then sent documents via

the online platform DocuSign to attempt to make Anderson agree to $400 monthly payments to

satisfy the debt. Id. ¶ 19.

        Anderson now sues under the FDCPA, alleging EAS and its representatives: (1) contacted

and disclosed Anderson’s debt to a third party, Anderson’s son, on March 11, 2019, in violation of

15 U.S.C. § 1692b(2) and c(b); (2) harassed, oppressed, or abused Anderson by contacting a third

party in order to put pressure on Anderson in violation of 15 U.S.C. § 1692d; and (3) falsely

represented the legal status of the debt in violation of 15 U.S.C. § 1692e. Id. ¶¶ 27–34. Anderson

alleges that he suffered a number of concrete harms:

        including but not limited to: pecuniary loss stemming from Defendant’s unlawful
        threats, emotional distress, false fear of being arrested, invasion of privacy,
        embarrassment stemming from having details of indebtedness disclosed to a third
        party, and undue anxiety.

Id. ¶ 21. Anderson alleges pecuniary damages and seeks a declaration that the aforementioned

practices are unlawful and violate the governing body of law, actual damages under 15 U.S.C.

§ 1692k(a)(1), additional damages up to the statutory cap of $1,000 under 15 U.S.C.

§ 1692k(a)(2)(A), costs and reasonable attorneys’ fees under 15 U.S.C. § 1692k(a)(3), and any other

relief the Court deems just. Id. at 6.

        On April 12, 2019, Anderson served EAS a copy of his complaint on Mark Zammet, who is

alleged to be designated by law to accept service of process for EAS. Doc. 9, Return of Summons, 3.

To date, EAS has neither answered nor otherwise made an appearance in this case. Consequently,

Anderson requested the Clerk enter default against EAS on May 7, 2019 (Doc. 10), which the Clerk


                                               -2-
did that same day (Doc. 11). On May 9, 2019, Anderson moved the Court for a default judgment

against EAS. Doc. 12, Mot. for Default J. EAS failed to respond to Anderson’s Motion and the time

to do so has passed. The Court now considers that Motion.

                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 55 provides for the entry of default judgments in federal

court. According to the Rule, “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, . . . the clerk must enter the party’s default.” Fed. R.

Civ. P. 55(a). Once default has been entered, the court may enter a default judgment against the

defaulting defendant upon motion of the plaintiff. Fed. R. Civ. P. 55(b).

        That being said, “[d]efault judgments are a drastic remedy, not favored by the Federal Rules

and resorted to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Sav.

Ass’n, 874 F.2d 274, 276 (5th Cir. 1989). A party is not entitled to a default judgment merely

because the defendant is technically in default. Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).

“Rather, a default judgment is generally committed to the discretion of the district court.” United

States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex.

2008) (citing Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977)).

        In determining whether a default judgment should be entered against a defendant, courts

have developed a three-part analysis. See, e.g., 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548

F. Supp. 2d at 384. First, courts consider whether the entry of default judgment is procedurally

warranted. See Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998). The factors relevant to this

inquiry include: (1) whether material issues of fact exist; (2) whether there has been substantial

                                                 -3-
prejudice; (3) whether the grounds for default are clearly established; (4) whether the default was

caused by a good faith mistake or excusable neglect; (5) the harshness of a default judgment; and

(6) whether the court would think itself obliged to set aside the default on the defendant’s motion.

Id.

        Second, courts assess the substantive merits of the plaintiff’s claims and determine whether

there is a sufficient basis in the pleadings for the judgment. See Nishimatsu Constr. Co., Ltd. v.

Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (noting that “default is not treated as an

absolute confession by the defendant of his liability and of the plaintiff’s right to recover.”). In doing

so, the Court is to assume that due to its default, defendant admits all well-pleaded facts in the

plaintiff’s complaint. Id. However, “defendant is not held to admit facts that are not-well pleaded or

to admit conclusions of law.” Id.

        Third, courts determine what form of relief, if any, the plaintiff should receive. Ins. Co. of the

W. v. H & G Contractors, Inc., at *4 (S.D. Tex. Oct. 5, 2011) (“A defendant’s default concedes the

truth of the allegations of the Complaint concerning the defendant’s liability, but not damages.”

(citing Jackson v. FIE Corp., 302 F.3d 515, 524-25 (5th Cir. 2002))). Normally damages are not to

be awarded without a hearing or a demonstration by detailed affidavits establishing the necessary

facts. See United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979). However, if the amount

of damages can be determined with mathematical calculation by reference to the pleadings and

supporting documents, a hearing is unnecessary. James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993).

                                                   III.

                                              ANALYSIS

        Applying this three-part analysis, the Court concludes that a default judgment is procedurally

                                                  -4-
warranted and supported by a sufficient factual basis in Anderson’s Complaint.

A.     Whether An Entry of Default Judgment Is Procedurally Warranted

       In this case, after reviewing Anderson’s Motion in light of the six Lindsey factors, the Court

finds that default judgment is procedurally warranted. First, EAS has not filed any responsive

pleadings. Consequently, there are no material facts in dispute. Lindsey, 161 F.3d at 893; Nishimatsu

Constr., 515 F.2d at 1206 (noting that “[t]he defendant, by his default, admits the plaintiff’s well

pleaded allegations of fact”). Second, EAS’s “failure to respond threatens to bring the adversary

process to a halt, effectively prejudicing Plaintiff’s interests.” Ins. Co. of the W., 2011 WL 4738197,

at *3 (citing Lindsey, 161 F.3d at 893). Third, there is no evidence before the Court to indicate that

EAS’s silence is the result of a “good faith mistake or excusable neglect.” Lindsey, 161 F.3d at 893.

Fourth, EAS has failed to answer or otherwise respond to Anderson’s Complaint within the twenty-

one days required by Federal Rule of Civil Procedure 12. See John Perez Graphics & Design, LLC v.

Green Tree Inv. Group, Inc., 2013 WL 1828671, at *3 (N.D. Tex. May 1, 2013) (finding default

judgment procedurally warranted after a similar time period had elapsed). Finally, the Court is not

aware of any facts that would give rise to “good cause” to set aside the default if challenged by EAS.

Thus, Anderson has met the procedural requirements for default judgment.

B.     Whether There Is a Sufficient Basis for Judgment in the Pleadings

       In light of the entry of default, EAS is deemed to have admitted the allegations set forth in

Anderson’s Complaint. Nonetheless, the Court must review the pleadings to determine whether they

present a sufficient basis for Anderson’s claim for relief. Nishimatsu Constr., 515 F.2d at 1206. In

conducting this analysis, the Fifth Circuit has looked to the Rule 8 case law for guidance:

       Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the claim

                                                 -5-
       showing that the pleader is entitled to relief.” The purpose of this requirement is “to
       ‘give the defendant fair notice of what the . . . claim is and the grounds upon which
       it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.
       Gibson, 355 U.S. 41, 47 (1957)). The factual allegations in the complaint need only
       “be enough to raise a right to relief above the speculative level, on the assumption
       that all the allegations in the complaint are true (even if doubtful in fact).” Id.
       (footnote and citations omitted). “[D]etailed factual allegations” are not required,
       but the pleading must present “more than an unadorned, the-defendant-unlawfully-
       harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015).

       1.      FDCPA Violations

               a.      Disclosure of debt to a third party under 15 U.S.C. §§ 1692b(2) and c(b)

       Anderson alleges that ESA violated the FDCPA by disclosing his debt to a third party.

Section 1692b(2) of the FDCPA reads that “[a]ny debt collector communicating with any person

other than the consumer . . . shall not state that such consumer owes a debt.” Additionally,

§ 1692c(b) reads that “a debt collector may not communicate, in connection with the collection of

any debt, with any person other than the consumer . . . .”

       In the Complaint, Anderson alleges that ESA and its representative contacted his son on

March 11, 2019, and spoke to him about the suspected fraud in regards to Anderson’s debt. Doc. 1,

Compl., ¶¶ 12–13. Taking Anderson’s allegation as true, ESA’s representative relayed that Anderson

owed a debt and communicated in connection with collection of the debt to a third party in violation

of §§ 1692b(2) and c(b) of the statute.

               b.      Harassing, oppressing, or abusing conduct in connection with a debt under § 1692d

       Under the FDCPA, “[a] debt collector may not engage in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection

of a debt.” 15 U.S.C. § 1692d. Anderson alleges that ESA notified his son in an effort to harass,

                                                 -6-
oppress, or abuse Anderson into addressing the debt. Doc. 1, Compl., ¶¶ 30–31. However, Anderson

provides no case law in support of his position and fails to cite any specific provisions of 15 U.S.C.

§ 1692d violated by ESA, so the Court is unwilling to find a violation solely on the facts submitted.

                c.      False representation about the legal status of a debt under § 1692e

        Lastly, Anderson alleges that ESA falsely represented the legal status of his debt in violation

of § 1692e, subsections 2(A), (4), (7), and (10). Doc. 1, Compl., ¶¶ 32–33. The FDCPA forbids debt

collectors from using “any false, deceptive, or misleading representation or means in connection with

the collection of any debt.” 15 U.S.C. § 1692e. The statute specifically prohibits:

        (2) The false representation of—
                (A) the character, amount, or legal status of any debt; . . .
        (4) The representation or implication that nonpayment of any debt will result in the
        arrest or imprisonment of any person …
        (7) The false representation or implication that the consumer committed any crime
        ...
        (10) The use of any false representation or deceptive means to collect or attempt to
        collect any debt . . .

15 U.S.C. § 1692e(2)(A), (4), (7), (10). ESA told Anderson that if he did not pay, he could go to

jail for committing fraud against ACE. Doc. 1, Compl., ¶ 34. Again, taking Anderson’s allegation as

true, this is an action that could not legally be taken since ESA is alleged to be a private corporation,

and thus has no power to enforce state or federal laws for fraud. Therefore, ESA is also in violation

of § 1692e(2)(A), (4), (7), and (10).

        2.      Attorneys’ Fees

        Anderson requests attorneys’ fees and litigation costs under 15 U.S.C. § 1692k(a)(3). “It is

well-established that the FDCPA is a fee-shifting statute and makes the debt collector liable for

reasonable attorney’s fees upon successful prosecution of a plaintiff’s case.” Young v. Asset Acceptance,


                                                  -7-
LLC, 2011 WL 618274, at *2 (N.D. Tex. Feb. 10, 2011) (citing 15 U.S.C. § 1692k(a)(3)). But if a

plaintiff “fail[s] to enforce any liability for actual or additional damages against [a defendant][,]” then

he “does not meet the explicit requirement of § 1692k(a)(3),” which requires that he “bring a

‘successful action to enforce the foregoing liability,’ in order to receive attorney’s fees and costs.”

Johnson v. Eaton, 80 F.3d 148, 151 (5th Cir. 1996). A successful action includes one in which only

statutory damages are awarded. In re Eastman, 419 B.R. 711, 736 (Bankr. W.D. Tex. 2009). Thus,

the Court’s award of attorneys’ fees depends on whether damages are appropriate for the substantive

claims.

C.        Damages

          “The court may conduct hearings or make referrals . . . when, to enter or effectuate judgment,

it needs to . . . determine the amount of damages; establish the truth of any allegation by evidence;

or investigate any other matter.” Fed. R. Civ. P. 55(b)(2). But “[w]here the amount claimed is a

liquidated sum or one capable of mathematical calculation,” a court may enter judgment without a

hearing. James, 6 F.3d at 310.

          In his Complaint, Anderson asks for (1) actual damages; (2) statutory damages; and (3) costs

and reasonable attorneys’ fees under 15 U.S.C. § 1692k(a)(3). Doc. 1, Compl., 6. The Court must

now determine whether his Motion, along with the attached affidavit, is sufficient to allow the Court

to grant Anderson damages, and, if so, how much.

          1.     Actual Damages

          In his Complaint, Anderson asks for actual damages, namely those stemming from the fear

of being arrested and the disclosure of his debt to a third party. Id. However, Anderson’s Motion for

Default Judgment requests only statutory damages, costs, and attorneys’ fees. Doc. 12, Mot. Default

                                                   -8-
J., 3. Thus, the Court declines to consider an award of actual damages.

       2.      Statutory Damages

       “[A] plaintiff need not establish actual damages to recover [statutory damages] under the

FDCPA.” In re Eastman, 419 B.R. at 733 (citing Neild v. Wolpoff & Abramson, LLP, 453 F. Supp. 2d

918, 924 (E.D. Va. 2006); Prophet v. Joan Myers, Myers & Assocs., P.C., 645 F. Supp. 2d 614, 617

(S.D. Tex. 2008)). In awarding statutory damages, the Court considers the factors laid out in the

statute, including “the frequency and persistence of noncompliance by the debt collector, the nature

of such noncompliance, and the extent to which such noncompliance was intentional . . . .” Id.

(quoting 15 U.S.C. § 1692k(b)(1)). Here, all three factors mitigate toward the statutory maximum,

which would also function to encourage future compliance with the FDCPA. Thus, the Court finds

that an award of statutory damages in the amount of $1,000 is appropriate.

       3.      Costs and Attorneys’ Fees

       Last, Anderson requests $3,087.50 in attorneys’ fees and $512.20 in costs for a total of

$3,599.70. He attaches a supporting affidavit from one of his attorneys, Nathan Volheim, along with

his accounting of the tasks related to his suit. Doc. 12-1, Ex. A, 2; Doc. 10-1, Volheim Aff. As the

Court finds that statutory damages are appropriate, reasonable attorneys’ fees and costs are also

recoverable under 15 U.S.C. § 1692k(a). See Johnson, 80 F.3d at 151. In total, the firm billed 9.7

hours, 7.5 hours of which were billed by the named attorney, at $375/hr. Doc. 12-1, Ex. A, 2. While

the affidavit omits the number of years the attorneys have been practicing—which would be relevant

in determining the reasonable hourly fee—the Court finds that the total fee is reasonable for such

a case. See Parks v. Commercial Recovery Sys., Inc., 2014 WL 521501, at *1 (N.D. Tex. Feb. 7, 2014)

(granting approximately $3,000 in attorneys’ fees in a similar FDCPA default-judgment case).

                                               -9-
                                              IV.

                                       CONCLUSION

       In sum, the Court concludes that a default judgment against Defendant Eastern Asset

Services, LLC is warranted in this case. Thus, the Court GRANTS Anderson’s Motion for Default

Judgment on all claims, with the exception of 15 U.S.C. § 1692d which it DENIES, and awards

Plaintiff Greg L. Anderson a total amount of $4,599.70.

       A final judgment will follow.



       SO ORDERED.

       SIGNED: May 16, 2019.

                                            ________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                             - 10 -
